            Case 2:11-cr-00062-JCM-CWH Document 108 Filed 08/14/19 Page 1 of 4



 1   Thomas A. Ericsson, Esq.
     Nevada Bar Number 4982
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   (702) 878-2889
     tom@oronozlawyers.com
 4
     Attorney for Defendant Walton
 5

 6                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 7
      UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00062-JCM-CWH
 8
                        Plaintiff,                        STIPULATION TO CONTINUE
 9                                                        HEARING FOR REVOCATION OF
      vs.                                                 SUPERVISED RELEASE
10
      STANLEY WALTON,
11
                        Defendant
12

13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
16
     counsel for the United States of America, and Thomas A. Ericsson, Esq., counsel for Stanley
17
     Walton, that the Revocation Hearing currently scheduled for August 20, 2019, at 10:00 a.m., be
18
     vacated and continued to Thursday, September 19, 2019, at 10:30 a.m. or a date and time
19
     convenient to the Court soon thereafter.
20
             This Stipulation is entered into for the following reasons:
21
             1.     Geraldine Kirk-Hughes, Esq., an essential witness for the Revocation Proceeding,
22
     is unavailable on August 20, 2019, and due to counsels’ and witnesses’ schedules, September
23
     19th or later is available to reschedule the revocation proceeding.
24


                                                      1
          Case 2:11-cr-00062-JCM-CWH Document 108 Filed 08/14/19 Page 2 of 4



 1          2.     The parties anticipate a negotiated joint resolution of the matter.

 2          3.     Mr. Walton is not in custody and agrees with the need for a continuance.

 3          3.     The parties agree to the continuance.

 4          This is the first request for a continuance of the Revocation Hearing.

 5                                       RELIEF REQUESTED

 6          For the reasons stated above, the parties request the Court vacate the revocation hearing

 7   in this matter currently scheduled for August 20, 2019, at 10:00 a.m., be vacated and continued

 8   to Thursday, September 19, 2019, at 10:30 a.m. or a date and time convenient to the Court

 9   soon thereafter. A proposed order is attached.

10   Dated: August 14, 2019

11    Oronoz & Ericsson, LLC                              NICHOLAS A. TRUTANICH
                                                          United States Attorney
12

13    _____________//s//_______________                   _____________//s//_______________
      THOMAS A. ERICSSON                                  DANIEL J. COWHIG
14    Counsel for Stanley Walton                          Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                      2
           Case 2:11-cr-00062-JCM-CWH Document 108 Filed 08/14/19 Page 3 of 4



 1
                     UNITED STATES DISTRICT COURT
 2                        DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                         Case No. 2:11-cr-00062-JCM-CWH

 4                    Plaintiff,
                                                       PROPOSED
 5   vs.                                               ORDER GRANTING THE
                                                       STIPULATION TO CONTINUE
 6   STANLEY WALTON,                                   HEARING FOR REVOCATION OF
                                                       SUPERVISED RELEASE
 7                    Defendant

 8

 9                                             ORDER

10          IT IS HEREBY ORDERED, based upon the stipulation of the parties, the record in this

11   case and for good cause shown, that the revocation hearing currently scheduled for Tuesday,

12                                                                    25th day of
     August 20, 2019, at 10:00 a.m., be vacated and continued to the ______

13                September
     ___________________________,           10:30 a.m
                                  2019, at ____________.

14   IT IS SO ORDERED this ________
                       August       day of __________________________, 2019.
                               14, 2019.

15

16

17
                                       THE HONORABLE JAMES C. MAHAN
18                                     UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24


                                                   1
          Case 2:11-cr-00062-JCM-CWH Document 108 Filed 08/14/19 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2         I, Rachael E. Stewart, certify that the following individual was served with a copy of the

 3   STIPULATION TO CONTINUE HEARING FOR REVOCATION OF SUPERVISED

 4   RELEASE on this date by Electronic Case File system:

 5         DANIEL J. COWHIG, Assistant United States Attorney

 6   DATED August 14, 2019

 7

 8                                                      //s//
                                               RACHAEL E. STEWART
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    1
